Citation Nr: 1725406	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  13-27 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of burns to the lower extremities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veteran Service


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel







INTRODUCTION

The Veteran had active service from May 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran initially requested a hearing in his September 2013 VA Form 9, Appeal to Board of Veterans' Appeals. Prior to the scheduled hearing, the Veteran withdrew his request. Accordingly, the request for a hearing is withdrawn. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record fails to demonstrate that the Veteran suffers from a current disability associated with residuals of burns to the lower extremities that manifested during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of burns to the lower extremities have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent a VCAA letter to the Veteran in August 2009, and was able to obtain some personnel records to verify his service. On February 16, 2010, VA informed the Veteran that his service treatment and personnel records were likely destroyed in the July 1973 fire at the National Archives and Records Administration (NARA) and asked him to complete an enclosed NA Form 13055, Request for Information Needed to Reconstruct Medical Data, to allow the RO to request a thorough search for his records. The Veteran failed to respond to the letter dated February 16, 2010. On March 24, 2010, VA sent the Veteran another NA Form 13055, and informed him of the types of evidence he could submit in support of his claim, including VA military records, statements from service medical personnel, buddy statements, medical evidence (e.g., examinations) and photographs. Again, the Veteran failed to furnish the NA Form 13055, Reconstruction of Medical Records. 

VA's actions constitute a "reasonably exhaustive search" of all available options. See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence. Therefore, the Board finds that VA's duties to notify and assist have been met. The claim will be adjudicated based on the evidence of record.

II. Service Connection for Residuals of Burns to Lower Extremities

The Veteran contends that he is entitled to service connection for residuals of burns to the lower extremities.  However, as outlined below, there is insufficient evidence of a current disability.  As such, service connection cannot be established.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Here, there is no insufficient evidence that the Veteran currently suffers from residuals of burns to his lower extremities. See Brammer, 3 Vet. App. at 225 (holding that there can be no claim in the absence of a current disability). While the Veteran states that he sustained burns to his lower extremities when a pipe burst in service, there is insufficient evidence to substantiate his statement, such as photographs of his legs (then or now) or buddy statements. Also, there is no evidence to show that he ever received medical treatment for burns to his lower extremities, either in-service or post-service. 

Crucially, the VA's efforts to reconstruct the Veteran's service treatment records detailed above could have provided critical evidence to support the Veteran's claim; however, the Veteran failed to respond. It is well settled that the duty to assist is not a one-way street. Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (holding that appellants are obligated to cooperate and assist the VA in developing evidence); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Hayes, 5 Vet. App. at 688. "[The] claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary," 38 U.S.C. § 5107(a), and he must accept the legal consequences for his failure to cooperate and assist in the development of his claim.

The Board recognizes that the Veteran is competent to testify to suffering an injury during military service.  However, as discussed in the preceding paragraphs this alone is insufficient.  The Veteran has not provided any evidence, lay or otherwise, to demonstrate that a current disability exists.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for the residuals of burns to the lower extremities must be denied.


ORDER

Entitlement to service connection for residuals of burns to the lower extremities is denied. 


____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


